DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches a mechanical paradox planetary gear mechanism comprising a sun gear, a plurality of first planetary gears, a plurality of second planetary gears, a first internal gear, a second internal gear, a plurality of collars, a plurality of shafts configured to support the collars, and a carrier, wherein the first and second planetary gears have axially extending gear-side engaging portions, each of the collars has on an outer circumferential surface a first collar-side engaging portion with a convex or groove shape capable of engaging a corresponding first gear-side engaging portion and a second collar-side engaging portion with a convex or groove shape capable of engaging a corresponding 
Neither Thornburg nor Duer teaches a first collar-side engaging portion position-shifted in a circumferential direction relative to a second collar-side engaging portion on each collar.  JP 2004-019900, cited on the IDS dated 15 June 2021, discloses a planetary gear mechanism with the capability of position shifting a first shaft-side engaging portion relative to a second shaft-side engaging portion, but even in the case of the shaft being equivalent to the claimed collar, JP 2004-019900 discloses the capability of the position shift is due to each of the engaging portions being on a separate shaft, and so does not disclose first and second engaging portions on each collar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659